Dismissed and Opinion filed April 3, 2003








Dismissed and Opinion filed April 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00243-CR
____________
 
DANIEL
RAY GOODEN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 338th District Court
Harris
County, Texas
Trial
Court Cause No. 887,020
 

 
M
E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of the offense
of aggravated robbery and sentenced to thirty years= confinement in the Texas Department
of Criminal Justice--Institutional Division on January 14, 2003.  No motion for new trial was filed.  Appellant=s notice of appeal was not filed
until February 21, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed April 3, 2003.
Panel consists of Justices Yates,
Hudson, and Frost. 
Do Not Publish C Tex. R.
App. P. 47.2(b).